


Exhibit 10.25

 

FORM OF

 

EXECUTIVE INCENTIVE STOCK OPTION AGREEMENT

 

ENERNOC, INC.

 

 

AGREEMENT made as of the        day of                200  , between
EnerNOC, Inc. (the “Company”), a Delaware corporation and
                        , an employee of the Company (the “Employee”).

 

WHEREAS, the Company desires to grant to the Employee an Option to purchase
shares of its common stock, $.001 par value per share (the “Shares”), under and
for the purposes set forth in the Company’s 2007 Employee, Director and
Consultant Stock Plan (the “Plan”);

 

WHEREAS, the Company and the Employee understand and agree that any terms used
and not defined herein have the same meanings as in the Plan; and

 

WHEREAS, the Company and the Employee each intend that the Option granted herein
qualify as an ISO.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

 

1.             GRANT OF OPTION.

 

The Company hereby grants to the Employee the right and option to purchase all
or any part of an aggregate of                                  Shares, on the
terms and conditions and subject to all the limitations set forth herein, under
United States securities and tax laws, and in the Plan, which is incorporated
herein by reference.  The Employee acknowledges receipt of a copy of the Plan.

 

2.             PURCHASE PRICE.

 

The purchase price of the Shares covered by the Option shall be $         per
Share, subject to adjustment, as provided in the Plan, in the event of a stock
split, reverse stock split or other events affecting the holders of Shares after
the date hereof (the “Purchase Price”).  Payment shall be made in accordance
with Paragraph 9 of the Plan.

 

3.             EXERCISABILITY OF OPTION.

 

Subject to the terms and conditions set forth in this Agreement and the Plan,
the Option granted hereby shall become exercisable as follows:

 

On the first anniversary of
the date of this Agreement:

 

25% of the Shares

 

 

--------------------------------------------------------------------------------


 

 

On the first day of each
calendar month following
the first anniversary of the
date of this Agreement for
thirty-six months:

 

An additional 2.0833% of the Shares rounded down to the nearest whole share

 

The foregoing rights are cumulative and are subject to the other terms and
conditions of this Agreement and the Plan.

 

Notwithstanding the foregoing, in the event of a Change of Control (as defined
below),     % of the Shares which would have vested in each vesting installment
remaining under this Option will be vested for purposes of Section 24(B) of the
Plan unless this Option has otherwise expired or been terminated pursuant to its
terms or the terms of the Plan.

 

                                Change of Control means the occurrence of any of
the following events:

 

(i)            Ownership.  Any “Person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) becomes the
“Beneficial Owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power represented by the Company’s then outstanding voting securities
(excluding for this purpose the Company or its Affiliates or any employee
benefit plan of the Company) pursuant to a transaction or a series of related
transactions which the Board of Directors does not approve; or

 

(ii)           Merger/Sale of Assets.  A merger or consolidation of the Company
whether or not approved by the Board of Directors, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or the parent of such corporation) at least 50% of the total
voting power represented by the voting securities of the Company or such
surviving entity or parent of such corporation outstanding immediately after
such merger or consolidation, or the stockholders of the Company approve an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets; or

 

(iii)          Change in Board Composition.  A change in the composition of the
Board of Directors, as a result of which fewer than a majority of the directors
are Incumbent Directors.  “Incumbent Directors” shall mean directors who either
(A) are directors of the Company as of [insert grant date], or (B) are elected,
or nominated for election, to the Board of Directors with the affirmative votes
of at least a majority of the Incumbent Directors at the time of such election
or nomination (but shall not include an individual whose election or nomination
is in connection with an actual or threatened proxy contest relating to the
election of directors to the Company).

 

4.             TERM OF OPTION.

 

This Option shall terminate six years from the date of this Agreement or, if the
Employee owns as of the date hereof more than 10% of the total combined voting
power of all classes of

 

 

2

--------------------------------------------------------------------------------


 

capital stock of the Company or an Affiliate, five years from the date of this
Agreement, but shall be subject to earlier termination as provided herein or in
the Plan.

 

If the Employee ceases to be an employee of the Company or of an Affiliate (for
any reason other than the death or Disability of the Employee or termination of
the Employee’s employment for “cause”), the Option may be exercised, if it has
not previously terminated, within three months after the date the Employee
ceases to be an employee of the Company or an Affiliate, or within the
originally prescribed term of the Option, whichever is earlier, but may not be
exercised thereafter except as set forth below.  In such event, the Option shall
be exercisable only to the extent that the Option has become exercisable and is
in effect at the date of such cessation of employment.

 

If the Employee ceases to be an employee of the Company or of an Affiliate but
continues after termination of employment to provide service to the Company or
an Affiliate as a consultant, this Option shall continue to vest in accordance
with Section 3 above as if this Option had not terminated until the Employee is
no longer providing services to the Company.  In such case, this Option shall
automatically convert and be deemed a Non-Qualified Option as of the date that
is three months from termination of the Employee’s employment and this Option
shall continue on the same terms and conditions set forth herein until such
Employee is no longer providing service to the Company or an Affiliate.

 

Notwithstanding the foregoing, in the event of the Employee’s Disability or
death within three months after the termination of employment, the Employee or
the Employee’s Survivors may exercise the Option within one year after the date
of the Employee’s termination of employment, but in no event after the date of
expiration of the term of the Option.

 

In the event the Employee’s employment is terminated by the Employee’s employer
for “cause”, the Employee’s right to exercise any unexercised portion of this
Option shall cease immediately as of the time the Employee is notified his or
her employment is terminated for “cause,” and this Option shall thereupon
terminate.  Notwithstanding anything herein to the contrary, if subsequent to
the Employee’s termination as an employee, but prior to the exercise of the
Option, the Board of Directors of the Company determines that, either prior or
subsequent to the Employee’s termination, the Employee engaged in conduct which
would constitute “cause,” then the Employee shall immediately cease to have any
right to exercise the Option and this Option shall thereupon terminate.

 

In the event of the Disability of the Employee, as determined in accordance with
the Plan, the Option shall be exercisable within one year after the Employee’s
termination of employment or, if earlier, within the term originally prescribed
by the Option.  In such event, the Option shall be exercisable:

 

(a)                                  to the extent that the Option has become
exercisable but has not been exercised as of the date of Disability; and

 

(b)                                 in the event rights to exercise the Option
accrue periodically, to the extent of a pro rata portion through the date of
Disability of any additional vesting rights that

 

 

3

--------------------------------------------------------------------------------


 

would have accrued on the next vesting date had the Employee not become
Disabled.  The proration shall be based upon the number of days accrued in the
current vesting period prior to the date of Disability.

 

In the event of the death of the Employee while an employee of the Company or of
an Affiliate, the Option shall be exercisable by the Employee’s Survivors within
one year after the date of death of the Employee or, if earlier, within the
originally prescribed term of the Option.  In such event, the Option shall be
exercisable:

 

(x)                                   to the extent that the Option has become
exercisable but has not been exercised as of the date of death; and

 

(y)                                 in the event rights to exercise the Option
accrue periodically, to the extent of a pro rata portion through the date of
death of any additional vesting rights that would have accrued on the next
vesting date had the Employee not died.  The proration shall be based upon the
number of days accrued in the current vesting period prior to the Employee’s
date of death.

 

5.                                       METHOD OF EXERCISING OPTION.

 

Subject to the terms and conditions of this Agreement, the Option may be
exercised by written notice to the Company or its designee, in substantially the
form of Exhibit A attached hereto.  Such notice shall state the number of Shares
with respect to which the Option is being exercised and shall be signed by the
person exercising the Option.  Payment of the purchase price for such Shares
shall be made in accordance with Paragraph 9 of the Plan.  The Company shall
deliver such Shares as soon as practicable after the notice shall be received,
provided, however, that the Company may delay issuance of such Shares until
completion of any action or obtaining of any consent, which the Company deems
necessary under any applicable law (including, without limitation, state
securities or “blue sky” laws).  The Shares as to which the Option shall have
been so exercised shall be registered in the Company’s share register in the
name of the person so exercising the Option (or, if the Option shall be
exercised by the Employee and if the Employee shall so request in the notice
exercising the Option, shall be registered in the name of the Employee and
another person jointly, with right of survivorship) and shall be delivered as
provided above to or upon the written order of the person exercising the
Option.  In the event the Option shall be exercised, pursuant to Section 4
hereof, by any person other than the Employee, such notice shall be accompanied
by appropriate proof of the right of such person to exercise the Option.  All
Shares that shall be purchased upon the exercise of the Option as provided
herein shall be fully paid and nonassessable.

 

6.                                       PARTIAL EXERCISE.

 

Exercise of this Option to the extent above stated may be made in part at any
time and from time to time within the above limits, except that no fractional
share shall be issued pursuant to this Option.

 

 

4

--------------------------------------------------------------------------------


 

7.                                       NON-ASSIGNABILITY.

 

The Option shall not be transferable by the Employee otherwise than by will or
by the laws of descent and distribution.  The Option shall be exercisable,
during the Employee’s lifetime, only by the Employee (or, in the event of legal
incapacity or incompetency, by the Employee’s guardian or representative) and
shall not be assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and shall not be subject to execution, attachment or
similar process.  Any attempted transfer, assignment, pledge, hypothecation or
other disposition of the Option or of any rights granted hereunder contrary to
the provisions of this Section 7, or the levy of any attachment or similar
process upon the Option shall be null and void.

 

8.                                       NO RIGHTS AS STOCKHOLDER UNTIL
EXERCISE.

 

The Employee shall have no rights as a stockholder with respect to Shares
subject to this Agreement until registration of the Shares in the Company’s
share register in the name of the Employee.  Except as is expressly provided in
the Plan with respect to certain changes in the capitalization of the Company,
no adjustment shall be made for dividends or similar rights for which the record
date is prior to the date of such registration.

 

9.                                       ADJUSTMENTS.

 

The Plan contains provisions covering the treatment of Options in a number of
contingencies such as stock splits and mergers.  Provisions in the Plan for
adjustment with respect to stock subject to Options and the related provisions
with respect to successors to the business of the Company are hereby made
applicable hereunder and are incorporated herein by reference; provided,
however, that in the event of a Change of Control (as defined in Section 3
above)           % of the Shares which would have vested in each vesting
installment remaining under this Option will be vested for purposes of
Section 24(B) of the Plan.

 

10.           TAXES.

 

The Employee acknowledges that any income or other taxes due from him or her
with respect to this Option or the Shares issuable pursuant to this Option shall
be the Employee’s responsibility.

 

In the event of a Disqualifying Disposition (as defined in Section 15 below) or
if the Option is converted into a Non-Qualified Option and such Non-Qualified
Option is exercised, the Company may withhold from the Employee’s remuneration,
if any, the minimum statutory amount of federal, state and local withholding
taxes attributable to such amount that is considered compensation includable in
such person’s gross income.  At the Company’s discretion, the amount required to
be withheld may be withheld in cash from such remuneration, or in kind from the
Shares otherwise deliverable to the Employee on exercise of the Option.  The
Employee further agrees that, if the Company does not withhold an amount from
the Employee’s

 

 

5

--------------------------------------------------------------------------------


 

remuneration sufficient to satisfy the Company’s income tax withholding
obligation, the Employee will reimburse the Company on demand, in cash, for the
amount under-withheld.

 

11.           PURCHASE FOR INVESTMENT.

 

Unless the offering and sale of the Shares to be issued upon the particular
exercise of the Option shall have been effectively registered under the
Securities Act of 1933, as now in force or hereafter amended (the “1933 Act”),
the Company shall be under no obligation to issue the Shares covered by such
exercise unless and until the following conditions have been fulfilled:

 

(a)                                  The person(s) who exercise the Option shall
warrant to the Company, at the time of such exercise, that such person(s) are
acquiring such Shares for their own respective accounts, for investment, and not
with a view to, or for sale in connection with, the distribution of any such
Shares, in which event the person(s) acquiring such Shares shall be bound by the
provisions of the following legend which shall be endorsed upon the
certificate(s) evidencing the Shares issued pursuant to such exercise:

 

“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or
(b) the Company shall have received an opinion of counsel satisfactory to it
that an exemption from registration under such Act is then available, and
(2) there shall have been compliance with all applicable state securities laws;”
and

 

(b)                                 If the Company so requires, the Company
shall have received an opinion of its counsel that the Shares may be issued upon
such particular exercise in compliance with the 1933 Act without registration
thereunder.  Without limiting the generality of the foregoing, the Company may
delay issuance of the Shares until completion of any action or obtaining of any
consent, which the Company deems necessary under any applicable law (including
without limitation state securities or “blue sky” laws).

 

12.           RESTRICTIONS ON TRANSFER OF SHARES.

 

12.1         The Employee agrees that in the event the Company proposes to offer
for sale to the public any of its equity securities and such Employee is
requested by the Company and any underwriter engaged by the Company in
connection with such offering to sign an agreement restricting the sale or other
transfer of Shares, then it will promptly sign such agreement and will not
transfer, whether in privately negotiated transactions or to the public in open
market transactions or otherwise, any Shares or other securities of the Company
held by him or her during such period as is determined by the Company and the
underwriters, not to exceed 180 days following the closing of the offering, plus
such additional period of time as may be required to comply with Marketplace
Rule 2711 of the National Association of Securities Dealers, Inc. or

 

 

6

--------------------------------------------------------------------------------


 

similar rules thereto (such period, the “Lock-Up Period”).  Such agreement shall
be in writing and in form and substance reasonably satisfactory to the Company
and such underwriter and pursuant to customary and prevailing terms and
conditions.  Notwithstanding whether the Employee has signed such an agreement,
the Company may impose stop-transfer instructions with respect to the Shares or
other securities of the Company subject to the foregoing restrictions until the
end of the Lock-Up Period.

 

12.2         The Employee acknowledges and agrees that neither the Company, its
shareholders nor its directors and officers, has any duty or obligation to
disclose to the Employee any material information regarding the business of the
Company or affecting the value of the Shares before, at the time of, or
following a termination of the employment of the Employee by the Company,
including, without limitation, any information concerning plans for the Company
to make a public offering of its securities or to be acquired by or merged with
or into another firm or entity.

 

13.           NO OBLIGATION TO EMPLOY.

 

The Company is not by the Plan or this Option obligated to continue the Employee
as an employee of the Company or an Affiliate.  The Employee acknowledges: 
(i) that the Plan is discretionary in nature and may be suspended or terminated
by the Company at any time; (ii) that the grant of the Option is a one-time
benefit which does not create any contractual or other right to receive future
grants of options, or benefits in lieu of options; (iii) that all determinations
with respect to any such future grants, including, but not limited to, the times
when options shall be granted, the number of shares subject to each option, the
option price, and the time or times when each option shall be exercisable, will
be at the sole discretion of the Company; (iv) that the Employee’s participation
in the Plan is voluntary; (v) that the value of the Option is an extraordinary
item of compensation which is outside the scope of the Employee’s employment
contract, if any; and (vi) that the Option is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments.

 

14.                                 OPTION IS INTENDED TO BE AN ISO.

 

The parties each intend that the Option be an ISO so that the Employee (or the
Employee’s Survivors) may qualify for the favorable tax treatment provided to
holders of Options that meet the standards of Section 422 of the Code.  Any
provision of this Agreement or the Plan which conflicts with the Code so that
this Option would not be deemed an ISO is null and void and any ambiguities
shall be resolved so that the Option qualifies as an ISO.  Nonetheless, if the
Option is determined not to be an ISO, the Employee understands that neither the
Company nor any Affiliate is responsible to compensate him or her or otherwise
make up for the treatment of the Option as a Non-Qualified Option and not as an
ISO.  The Employee should consult with the Employee’s own tax advisors regarding
the tax effects of the Option and the requirements necessary to obtain favorable
tax treatment under Section 422 of the Code, including, but not limited to,
holding period requirements.

 

 

7

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, to the extent that the Option is not deemed to be
an ISO pursuant to Section 422(d) of the Code because the aggregate fair market
value (determined as of the date hereof) of any of the Shares with respect to
which this ISO is granted becomes exercisable for the first time during any
calendar year in excess of $100,000, the portion of the Option representing such
excess value shall be treated as a Non-Qualified Option and the Employee shall
be deemed to have taxable income measured by the difference between the then
fair market value of the Shares received upon exercise and the price paid for
such Shares pursuant to this Agreement.

 

15.                                 NOTICE TO COMPANY OF DISQUALIFYING
DISPOSITION.

 

The Employee agrees to notify the Company in writing immediately after the
Employee makes a Disqualifying Disposition of any of the Shares acquired
pursuant to the exercise of the Option. A Disqualifying Disposition is defined
in Section 424(c) of the Code and includes any disposition (including any sale)
of such Shares before the later of (a) two years after the date the Employee was
granted the Option or (b) one year after the date the Employee acquired Shares
by exercising the Option, except as otherwise provided in Section 424(c) of the
Code. If the Employee has died before the Shares are sold, these holding period
requirements do not apply and no Disqualifying Disposition can occur thereafter.

 

16.           NOTICES.

 

Any notices required or permitted by the terms of this Agreement or the Plan
shall be given by recognized courier service, facsimile, registered or certified
mail, return receipt requested, addressed as follows:

 

If to the Company:

 

 

EnerNOC, Inc.

 

Attn: Chief Financial Officer

 

75 Federal Street, Suite 300

 

Boston, MA 02110

 

If to the Employee:

 

 

 

 

 

 

 

 

 

 

 

or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service or three business days following mailing by registered or
certified mail.

 

 

8

--------------------------------------------------------------------------------


 

 

17.                                 GOVERNING LAW.

 

This Agreement shall be construed and enforced in accordance with the law of the
State of Delaware, without giving effect to the conflict of law principles
thereof. For the purpose of litigating any dispute that arises under this
Agreement, the parties hereby consent to exclusive jurisdiction in the State of
Massachusetts and agree that such litigation shall be conducted in the courts of
Suffolk County, Massachusetts or the federal courts of the United States for the
District of Massachusetts.

 

18.                                 BENEFIT OF AGREEMENT.

 

Subject to the provisions of the Plan and the other provisions hereof, this
Agreement shall be for the benefit of and shall be binding upon the heirs,
executors, administrators, successors and assigns of the parties hereto.

 

19.                                 ENTIRE AGREEMENT.

 

This Agreement, together with the Plan, embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof. No statement, representation, warranty,
covenant or agreement not expressly set forth in this Agreement shall affect or
be used to interpret, change or restrict, the express terms and provisions of
this Agreement, provided, however, in any event, this Agreement shall be subject
to and governed by the Plan.

 

20.                                 MODIFICATIONS AND AMENDMENTS.

 

The terms and provisions of this Agreement may be modified or amended as
provided in the Plan.

 

21.                                 WAIVERS AND CONSENTS.

 

Except as provided in the Plan, the terms and provisions of this Agreement may
be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar. Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

 

22.           DATA PRIVACY.

 

By entering into this Agreement, the Employee: (i) authorizes the Company and
each Affiliate, and any agent of the Company or any Affiliate administering the
Plan or providing Plan recordkeeping services, to disclose to the Company or any
of its Affiliates such information and data as the Company or any such Affiliate
shall request in order to facilitate the grant of options and the administration
of the Plan; (ii) waives any data privacy rights he or she may have

 

 

9

--------------------------------------------------------------------------------


 

 

with respect to such information; and (iii) authorizes the Company and each
Affiliate to store and transmit such information in electronic form.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Employee has hereunto set his or her hand, all
as of the day and year first above written.

 

 

.

ENERNOC, INC

 

 

 

 

By:

 

 

 

Name

 

 

Title

 

 

 

 

 

 

Employee

 

 

 

 

11

--------------------------------------------------------------------------------

 

Exhibit A

 

NOTICE OF EXERCISE OF INCENTIVE STOCK OPTION

 

TO:         EnerNOC, Inc.

 

IMPORTANT NOTICE:  This form of Notice of Exercise may only be used at such time
as the Company has filed a Registration Statement with the Securities and
Exchange Commission under which the issuance of the Shares for which this
exercise is being made is registered and such Registration Statement remains
effective.

 

Ladies and Gentlemen:

 

I hereby exercise my Incentive Stock Option to purchase                   
shares (the “Shares”) of the common stock, $.001 par value, of EnerNOC, Inc.
(the “Company”), at the exercise price of $                 per share, pursuant
to and subject to the terms of that certain Incentive Stock Option Agreement
between the undersigned and the Company dated                               ,
200  .

 

I understand the nature of the investment I am making and the financial risks
thereof.  I am aware that it is my responsibility to have consulted with
competent tax and legal advisors about the relevant national, state and local
income tax and securities laws affecting the exercise of the Option and the
purchase and subsequent sale of the Shares.

 

I am paying the option exercise price for the Shares as follows:

 

 

 

 

 

 

 

 

 

 

Please issue the Shares (check one):

 

o to me; or

 

o to me and                                                         , as joint
tenants with right of survivorship,

 

at the following address:

 

 

 

 

 

 

 

 

 

 

 

 

 

A-1

--------------------------------------------------------------------------------


 

 

My mailing address for shareholder communications, if different from the address
listed above, is:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

Employee (signature)

 

 

 

 

 

Print Name

 

 

 

 

 

Date

 

 

 

 

 

Social Security Number

 

 

A-2

--------------------------------------------------------------------------------
